ORDER
JORGE GONZALEZ of NORTH BERGEN, who was admitted to the bar of this State in 1979, having been suspended by the Court by Order dated September 4, 1990, and having been ordered to show cause why that suspension should not continue pending disposition of the ethics proceedings against him, and he, by his attorney, having consented thereto,
And good cause APPEARING;
It is ORDERED that the suspension of JORGE GONZALEZ shall continue pending disposition of the ethics proceedings against him and until the further Order of the Court; and it is further
ORDERED that JORGE GONZALEZ continue to be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Regulation 23 governing suspended attorneys.